MEMORANDUM OPINION

                                         No. 04-11-00569-CR

                                   IN RE David CEPEDA JONES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 24, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 3, 2011, relator filed two petitions for writ of mandamus. The court has

considered relator’s petitions and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petitions for writ of mandamus are DENIED. See TEX. R. APP. P. 52.8(a).

           Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                 PER CURIAM
DO NOT PUBLISH



1
 This proceeding arises out of Cause No. 887946, in the County Court at Law No. 8, Bexar County, Texas, the
Honorable Liza Rodriguez presiding, and Cause No. CM-002974, in the 227th Judicial District Court, Bexar
County, Texas, the Honorable Philip Kazen presiding.